Filed pursuant to Rule 433 Dated April 2, 2008 Relating to Pricing Supplement No. 602 dated April 2, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series G Sterling Fixed Rate Senior Registered Notes Due 2011 Issuer: Morgan Stanley Principal Amount: £400,000,000 Maturity Date: April 11, 2011 Trade Date: April 2, 2008 Original Issue Date (Settlement): April 11, 2008 Interest Accrual Date: April 11, 2008 Issue Price (Price to Public): 99.681% Agents’ Commission: 0.15% All-in Price: 99.531% Net Proceeds to Issuer: £398,124,000 Interest Rate: 7.50% per annum Interest Payment Period: Annual Interest Payment Dates: Each April 11, commencing April 11, 2009 Day Count Convention: Actual/Actual (ISDA) Specified Currency: Pounds Sterling (“£”) Minimum Denomination: £50,000 and integral multiples of £1,000 in excess thereof Business Days: London, TARGET Settlement Day and New York Listing: London ISIN: XS0357111631 Common Code: 035711163 Form: Registered Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 4, 2008 Prospectus
